Citation Nr: 0303422	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  97-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 30, 1996 
for the grant of service connection for a left total hip 
replacement and a right total hip replacement.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1954 
to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The case was previously before the Board in January 1999, 
when it was remanded to determine if there was any VA 
treatment from 1994 to 1996 which could be considered an 
earlier informal claim.  The veteran responded that he had 
not been treated by VA from 1994 to 1996.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The Board denied service connection for arthritis 
secondary to the service-connected Crohn's disease in 
September 1984.  

3.  The reopened claim for service connection for a left 
total hip replacement and a right total hip replacement due 
to arthritis secondary to service-connected Crohn's disease 
was received by VA on April 30, 1996.  

4.  There was no informal claim earlier than April 30, 1996.  


CONCLUSION OF LAW

An effective date of April 30, 1996, for service connection 
for a left total hip replacement and a right total hip 
replacement, is the earliest effective date provided by 
pertinent law and regulations.  38 U.S.C.A. §§ 5110, 7104 
(West 1991); 38 C.F.R. §§ 3.157, 3.400(q) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, as well as the January 1999 Board 
Remand and the February 1999 letter from the RO, notified the 
veteran and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  VA records have been obtained.  
An examination and medical opinion are not required to decide 
this issue.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  

Background  In September 1984, the Board denied service 
connection for arthritis.  The Board decision noted that, on 
VA examination in early 1980, the veteran's complaints 
included some arthritis in both hips.  However, there was no 
diagnosis of arthritis.  Private records from 1980 showed 
that complaints of hip and hand pain were attributed to 
arthritis.  The veteran's complaints during the July 1983 VA 
examination included arthritis of the hips; however, the 
examiner concluded that there was no evidence of arthritis.  
The Board concluded that arthritis, if extent, was not 
proximately due to or the result of a service-connected 
disability.  Service connection for arthritis was denied.  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2002).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

The effective date of a claim to reopen after final 
adjudication shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of 
the application therefor.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2002).  

The veteran asserts, and the medical records support the 
conclusion, that the service-connected Crohn's disease caused 
the development of arthritis in both hips, which required the 
total replacement of both left and right hips, at private 
facilities, in 1991.  The veteran does not contend nor does 
the evidence show that he claimed benefits at that time.  The 
record essentially establishes that the veteran's request to 
reopen his claim for service connection for arthritis, and 
the resultant total replacement of both hips, was received by 
the RO on April 30, 1996.  The veteran has not identified an 
earlier claim to reopen following the Board's final decision 
in 1984.  A scrutiny of the record does not reveal an earlier 
claim to reopen following the Board's final decision in 1984.  
Consequently, the preponderance of the evidence establishes 
that April 30, 1996 was the date the claim to reopen was 
received and that it is the earliest effective date which can 
be assigned under the applicable law and regulations for the 
grant of service connection for left and right total hip 
replacements.   38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2002).  

A report of VA medical treatment or examination for the 
claimed disability may be accepted as an informal claim if a 
claim specifying the benefit sought is received within one 
year.  38 C.F.R. § 3.157(b) (2002).  

The January 1999 Board Remand and the February 1999 RO letter 
asked the veteran to identify any qualifying VA medical 
records and he responded, in February 1999, to the effect 
that he had not had VA treatment or examination for his 
disability.  

The Board's review of the file discloses VA outpatient 
records from October 1995 to April 1996.  Examination and 
treatment was for the service-connected gastrointestinal 
disorder.  A history of hip replacement was noted in October 
1995 and April 1996, without examination or treatment.  Since 
there was no examination or treatment for the claimed hip 
disorder, the October 1995 and April 1996 records do not 
constitute an informal claim under 38 C.F.R. § 3.157(b) 
(2002).  Further, the veteran has not identified and the 
Board has not found any records which would qualify under 
38 C.F.R. § 3.157(b) (2002) as an earlier informal claim.    
Accordingly, his claim must be denied.

ORDER

An effective date earlier than April 30, 1996, for the grant 
of service connection for a left total hip replacement and a 
right total hip replacement, is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


